Citation Nr: 0427636	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from September 1968 
to June 1971.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the veteran's claim that 
new and material evidence had been presented to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1983, the RO 
denied a claim of entitlement to service connection for PTSD.

2.  The evidence received since the RO's May 1983 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran does not have PTSD that is related to his 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's May 1983 decision which denied a claim of entitlement to 
service connection for PTSD; the claim for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for PTSD in May 1983.  A timely notice of 
disagreement was received, and a statement of the case was 
issued.  However, a timely substantive appeal was not 
received, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In October 2000, the veteran filed to reopen his claim.  In 
August 2001 the RO denied the claim.  The veteran has 
appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  For the purpose of this 
claim, new and material evidence is defined as follows: 
[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in May 1983.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1983 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2003).

The evidence of record at the time of the RO's May 1983 
decision included the veteran's service medical records, none 
of which showed treatment for psychiatric symptoms.  The 
veteran's separation examination report, dated in June 1971, 
shows that his psychiatric condition was clinically evaluated 
as normal.  

The veteran's discharge indicated that his military 
occupational specialty was indirect fire crewman, and that 
his awards include the Combat Infantryman Badge, Vietnam 
Service Medal, and Republic of Vietnam Campaign Medal.

The post-service medical evidence consisted of a VA 
outpatient treatment reports, dated between 1981 and 1983, 
and reports from the Hill Crest Hospital, dated between 1970 
and 1979.  These reports showed that the veteran received 
treatment for drug dependence and psychiatric symptoms, with 
diagnoses that included drug dependence, psychotic depressive 
reaction, dysthymic disorder, generalized anxiety disorder, 
and alcohol abuse, episodic.  

At the time of the RO's May 1983 denial of the claim, there 
was no medical evidence showing that the veteran had PTSD, or 
that PTSD was related to his service.  

Evidence received since the RO's May 1983 decision includes 
private medical treatment reports, dated between 1970 and 
2001, and VA outpatient treatment and examination reports, 
dated between 1994 and 2002.  These reports show treatment 
for psychiatric symptoms and substance abuse.  Of particular 
note, a February 2002 VA outpatient treatment report contains 
diagnoses of chronic PTSD, alcohol dependence (in early full 
remission), and major depressive disorder (recurrent, in 
partial remission).  In addition, an October 2000 VA 
outpatient treatment report contains a notation "present 
medical treatment- PTSD."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This medical evidence was not of record at the time of the 
RO's May 1983 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, this 
evidence is competent evidence showing that the veteran 
currently has PTSD.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

II.  Service Connection

The veteran argues that service connection is warranted for 
PTSD.  

The veteran is shown to have earned the Combat Infantryman 
Badge and to have served in Vietnam.  He is therefore deemed 
to have participated in combat.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  However, the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
current disability or a medical nexus to service.  Kessel v. 
West, 13 Vet. App. 9, 16 (1999); see also Libertine v. Brown, 
9 Vet. App. 521 (1996).  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  Of particular note, in a 
June 2002 VA PTSD examination report, the examiner assigned 
Axis I diagnoses of alcohol dependence (in early partial 
remission), cannabis dependence (in sustained partial 
remission), cocaine dependence (in sustained full remission), 
history of substance abuse induced mood disorder, and tobacco 
abuse.  This report is afforded a great deal of probative 
value, as it is the most recent report of record, it includes 
a detailed summary of the veteran's medical history, and it 
indicates that it is based on a review of the claims file.  
The Board further points out that the examiner's conclusion 
in the June 2002 VA PTSD examination report that the veteran 
does not have PTSD is consistent with the vast majority of 
the medical reports contained in the claims file.  These 
records show that for a period of about 34 years (i.e., since 
1970), the veteran has repeatedly been diagnosed with 
psychiatric disorders other than PTSD, and that he has 
repeatedly received treatment for substance/alcohol abuse.  
See. e.g., reports from Hill Crest Hospital, dated in 1970, 
1979 and 1990; April 1983 VA examination report; VA 
outpatient treatment reports, dated in 2000 reports from 
Brookwood Medical Center, dated in 2000.  

In reaching this decision, the Board has considered VA 
outpatient treatment reports, dated in October 2000 and 
February 2002.  The October 2000 report shows that the 
veteran sought treatment for skin symptoms, and simply notes 
"Present medical treatment-PTSD" among a recitation of the 
medical history.  The February 2002 report contains Axis I 
diagnoses of PTSD, alcohol dependence (in early full 
remission) and recurrent major depressive disorder (in 
partial remission).  However, these reports are afforded less 
probative value because they are not shown to have been based 
on a review of the veteran's medical record.  Notably, 
neither of these reports includes any discussion of the 
veteran's long history of substance abuse, alcohol abuse, or 
other psychiatric diagnoses, nor does either of these reports 
include an explanation or rationale.  The Board therefore 
finds that the probative value of the evidence indicating 
that the veteran has PTSD is far outweighed by the contrary 
evidence which shows that the veteran does not have PTSD.  As 
the preponderance of the evidence is against the claim that 
the veteran has PTSD, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met.  Gilpin.  
Accordingly, service connection for PTSD must be denied.

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claim for service 
connection must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent t o his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2001 decision, the Statement of 
the Case (SOC), and three Supplemental Statements of the Case 
(SSOC's), that the evidence did not show that the criteria 
for service connection for the claimed condition had been 
met.  The April 2004 SSOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in letters, dated in July 
2003 and April 2004, the RO notified the appellant of the 
information and evidence the RO would obtain and the 
information and evidence the appellant was responsible to 
provide.  The Board concludes that the discussions in the 
July 2003 and April 2004 letters, the RO's decision, the SOC 
and the SSOC's adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the July 2003 and April 2004 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the July 2003 and April 2004 letters, the 
appellant was notified that VA would request all relevant 
evidence in the custody of any Federal agency, to include 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  He was told that VA will 
make reasonable efforts on his behalf to get relevant records 
not held by a Federal agency, to include records from State 
or local governments, private doctors and hospitals, or 
current and former employers.  He was requested to complete 
authorizations (VA Forms 21-4142 and 21-4138) for all 
evidence that he desired VA to attempt to obtain.  He was 
notified that it was still his responsibility to make sure 
that all requested records that aren't in the possession of a 
Federal department or agency are received by VA.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2003).  It does not appear, however, that any additional 
sources of information were ever identified.  

The contents of the July 2003 and April 2004 letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120.  In this regard, the Board notes that 
an opinion by the General Counsel's Office held that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004); see also VAOPGCPREC 7-2004 (June 24, 
2004).  Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The Board also notes that the July 2003 and April 2004 
letters were sent to the appellant after the RO's decision 
that is the basis for this appeal.  As noted in Pelegrini II, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, all 
available, identified evidence has been obtained.  In 
addition, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the July 2003 and April 2004 letters provided to the 
appellant were not given prior to the first AOJ adjudication 
of the claim, they were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the July 2003 letter was sent, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded a VA examination, and the Board has 
determined that he does not have the claimed condition.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



